DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment of 3/8/2021 has been entered.
Disposition of claims: 
Claims 1-20 are pending.
Claims 1, 5, 11, 14, and 17 have been amended.
The amendments to claim 11 regarding replacement of the upside-down structures have overcome the objections of claim 11 set forth in the last Office Action. The objections have been withdrawn.
The amendments to claim 17 regarding replacement of Formulas 11-1 to 12-8 have overcome the objections of claim 17 set forth in the last Office Action. The objections have been withdrawn.
The amendments to claim 5 regarding the limitation of a44 and a46 have overcome the rejections of claim 5 under 35 U.S.C. 112(b) set forth in the last Office Action. The rejection has been withdrawn.
The amendments to claim 17 regarding replacement of the claim dependency to claim 16 have overcome the rejections of claim 17 under 35 U.S.C. 112(b) set forth in the last Office Action. The rejection has been withdrawn.
The amendments to claims 1, 5, 11, 14, and 17 have overcome:
the rejections of claims 1-9 and 13 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Seifermann (US 2019/0393428 A1, hereafter Seifermann), 
the rejections of claims 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over Seifermann (US 2019/0393428 A1), 
the rejections of claims 1-14 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2016/0126474 A1, hereafter Kim) in view of Gong et al. (“Synthesis and device properties of mCP analogues based on fused-ring carbazole moiety”, Org. Elec. 2017, Vol. 42, page 66-74, hereafter Gong), and
the rejections of claims 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2016/0126474 A1) in view of Gong et al. (“Synthesis and device properties of mCP analogues based on fused-ring carbazole moiety”, Org. Elec. 2017, Vol. 42, page 66-74), as applied to claim 1 above, further in view of Sugita (US 2009/0066226 A1, hereafter Sugita) set forth in the last Office Action. 
The rejections have been withdrawn.

Response to Arguments
Applicant’s arguments see the last paragraph of page 39 through the fifth paragraph of page 40 of the reply filed 3/8/2021 regarding the rejections of claims 1-20 under 35 U.S.C. 112(b) set forth in the Office Action of 12/8/2020 have been considered. 
Applicant argues that the number of carbon atoms indicated in a group (e.g. C1-C60 alkyl group) is exclusive of any substituents. 
Respectfully, the Examiner does not agree.
It appears that there is no statement/definition in the instant claims or specification to support applicant’s argument; “the number of carbon atoms indicated in a group (e.g. C1-C60 alkyl group) is exclusive of any substituents.”
While there is no support in this disclosure, it is known in the art that the number of carbon atoms of the secondary alkyl substituent group is included in the number of carbon atoms of the primary alkyl substituent group as evidenced by Choi et al. (US 20160336619 A1, hereafter Choi).
Choi recites “When a group containing a specified number of carbon atoms is substituted with any of the substituents listed above, the number of carbon atoms in the resulting "substituted" group is the number of atoms contained in the base group plus the number of carbon atoms (if any) contained in the substituent. For example, the "substituted C1-C30 alkyl" may refer to a C1-C30 alkyl group substituted with C6-20 aryl group, in which the total number of carbon atoms may be C7 to C50.” ([162])
It is noted that both the disclosure of Choi and the instant application came from the same assignee, Samsung Electronics Co., Ltd. 
Furthermore, in the previous Office Action, Examiner pointed out that it is unclear whether exemplified R groups of a linear C120 alkyl group (i.e. –C120H241) and a linear C120 alkenyl group (i.e. –C120H239) are within the limitation of the R group of Formula 1 (e.g. R11) of the instant claim 1 (see sections 28-32 of the previous Office Action).
If Applicant’s argument were correct, an R group of a linear C120 alkyl having molecular formula of –C120H241 would be within the scope of the R group of Formula 1, because Applicant argues that an R group having formula of –C120H241 is considered as an R group of –C60H120 wherein the terminal carbon is substituted by a secondary substituent group of –C60H121, and the 
However, according to the instant specification ([145]), a C1-C60 alkyl group refers to a linear or branched aliphatic saturated hydrocarbon monovalent group having 1 to 60 carbon atoms. Therefore, an R group of –C120H241 should not be within the scope of a C1-C60 alkyl group because –C120H241 is a linear aliphatic saturated hydrocarbon monovalent group having 120 carbon atoms.
It is unclear a linear C120 alkyl group (-C120H241) can be one of the R groups of Formula 1 (i.e. R12), rendering this claim indefinite.
At least for these reasons, the argument is not persuasive.
Applicant’s arguments see the sixth paragraph of page 40 through the fourth paragraph of page 41 of the reply filed 3/8/2021 regarding the rejections of claims 1-9 and 13 under 35 U.S.C. 102(a)(2) as being anticipated by Seifermann, and see first paragraph of page 42 of the reply filed 3/8/2021 regarding the rejections of claims 15-19 under 35 U.S.C. 103 as being unpatentable over Seifermann set forth in the Office Action of 12/8/2020 have been considered.
Applicant argues that a phenyl group substituted with a fluorinated alkyl (i.e. CF3) is not within the scope of the R12 substituent as claimed. 
Respectfully, the Examiner does not agree.
Claim 1 recites “R11 to R13 are each independently selected from … a phenyl group, …, each unsubstituted or substituted with at least one selected from … a C1-C60 alkyl group, …, at least one substituent of the substituted C1-C60 alkyl group, … is selected from: … -F”
Therefore, the scope of R12 includes a phenyl group substituted by CF3
While Applicant’s argument is not persuasive, the rejections have been withdrawn because the amendment of claim 1 regarding addition of “when Ar12 is a group represented by Formula 3A, then A1 is not a dibenzofuro group or a dibenzothiophene group” overcome the rejections.
Applicant’s arguments see the third paragraph of page 42 through the second paragraph of page 43 of the reply filed 3/8/2021 regarding the rejections of claims 1-14 and 18-20 under 35 U.S.C. 103 as being unpatentable over Kim/Gong, and the rejections of claims 15-17 under 35 U.S.C. 103 as being unpatentable over Kim/Gong/Sugita set forth in the Office Action of 12/8/2020 have been considered. 
Applicant argues that the cited references do not teach or suggest the compound of the amended claims.
The rejections have been withdrawn, rending this argument moot.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-14 and 18-19 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 8 of copending Application No. 16,452,833 (hereafter Application ‘833). the claims are directed at the same aspects of the same invention. This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Regarding claims 1-14 and 18-19, Application ‘833 discloses an organic light-emitting device comprising a first electrode, a second electrode, and an emission layer disposed between the two electrodes (claim 1).
The emission layer comprises a fluorescent dopant and a host material (H26 in claim 8).

    PNG
    media_image1.png
    207
    583
    media_image1.png
    Greyscale

The condensed cyclic compound of Application ‘833 has identical structure as Applicant’s Formula 1, wherein Ar11 is Formula 2; Ar12 is Formula 3A; A1 is dibenzofuran group; A2 and A4 are each a C5-C60 carbocyclic group (benzene); A3 is a C1-C60 heterocyclic group (dibenzofuran); X21 is a single bond; X31 is a single bond; R11 and R13 are hydrogen; R12 is a cyano group-containing phenyl group; R1 to R4 and R14 are hydrogen; a1 to a4 are 0, meeting all the limitations of claim 1.
The condensed cyclic compound of Application ‘833, wherein A1 is a dibenzofuran group; and A2 and A4 are each a benzene group; and A3 is a dibenzofuran group, meeting all the limitations of claim 2.
The condensed cyclic compound of Application ‘833, wherein Ar11 is Formula 2-6, wherein X22 is O; X21 is a single bond; R1 and R2 are hydrogen; a16 and a24 are 0, meeting all the limitations of claims 3 and 4
The condensed cyclic compound of Application ‘833, wherein Ar12 is Formula 3A-7, wherein X31 is a single bond; R3 and R4 are hydrogen; a34 and a44 are 0, meeting all the limitations of claims 5 and 6.
The condensed cyclic compound of Application ‘833, wherein Ar12 is Formula 3A-7, meeting all the limitations of claim 7.
R3 and R4 do not occur in the compound of Application ‘833. Neither claim 7 nor claim 8 requires either R3 or R4 to be present. That is, when the condensed cyclic compound of claim 7 is selected Formula 3A-7, R3 and R4 are not present. The limitation of claim 8 met in the case that R3 and R4 are not present. Therefore, the condensed cyclic compound of Application ‘833 reads on all the limitations of claim 8.
The condensed cyclic compound of Application ‘833, wherein R11 and R13 are hydrogen; and R12 is a phenyl substituted with a cyano group; and at least one selected from R11 to R13 is Formula 4-1, wherein R41 is hydrogen; b1 is 0; and c1 is 1; and c1 in Formula 4-1 is 1, meeting all the limitations of claim 9.
The condensed cyclic compound of Application ‘833, wherein at least one selected from R11 to R13 is Formula 4-2B, wherein R41 and R42 are hydrogen; b1 and b2 are 0; c1 is 0; c2 is 1; and c1 + c2 in Formula 4-2B is 1, meeting all the limitations of claim 10.
The condensed cyclic compound of Application ‘833, wherein at least one selected from R11 to R13 is Formula 4-1(1), 
    PNG
    media_image2.png
    153
    145
    media_image2.png
    Greyscale
, meeting all the limitations of claim 11
The condensed cyclic compound of Application ‘833, wherein R11, R13 and R14 are each hydrogen, and R12 is a cyano group-containing phenyl group, meeting all the limitations of claim 12.
The condensed cyclic compound of Application ‘833, wherein the number of cyano groups in Formula 1 is 1, meeting all the limitations of claim 13.
The condensed cyclic compound of Application ‘833, wherein the condensed cyclic compound is Compound 31, meeting all the limitations of claim 14.
The organic light-emitting device of Application ‘833 (claims 1 and 5) comprising: a first electrode; a second electrode; and an organic layer disposed between the first and the second electrode, wherein the organic layer comprises an emission layer, and the emission layer comprises the condensed cyclic compound of Application ‘833 (Compound H26), meeting all the limitations of claims 18-19.

Claim Rejections - 35 USC § 112
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, Applicant claims “at least one substituent of the substituted C1-C60 alkyl group, the substituted C2-C60 alkenyl group, the substituted C2-C60 alkynyl group, … is selected from: … a C1-C60 alkyl group, a C2-C60 alkenyl group, a substituted C2-C60 alkynyl 
For instance, in Example 1 (see figure below), if the terminal carbon (marked by arrow) of a C60 alkyl (R) is substituted with a C60 alkyl (Substituent), the C60 alkyl becomes a C120 alkyl (R’), wherein the carbon backbone number exceeds the range of C1-C60 alkyl that the Applicant initially set forth. It is unclear whether a C1-C60 alkyl group includes a C61-C120 alkyl group, rendering this claim indefinite. It is noted that R’ is not called a C60 alkyl substituted with a C60 alkyl, but it is just called a C120 alkyl which does not meet the limitation of a substituted C1-C60 alkyl.

    PNG
    media_image3.png
    255
    775
    media_image3.png
    Greyscale

This indefiniteness is not limited to one example. As another example (see Example 2 below), if the terminal carbon (marked by arrow) of a C60 alkenyl (R) is substituted with a C60 alkyl (Substituent), the C60 alkenyl becomes a C120 alkenyl (R’), wherein the carbon backbone number exceeds the range of C1-C60 alkenyl that the Applicant initially set forth. It is unclear whether a C1-C60 alkenyl group includes a C61-C120 alkenyl group, rendering this claim indefinite. It is noted that R’ is not called a C60 alkenyl substituted with a C60 alkyl, but it is just called a C120 alkenyl which does not meet the limitation of a substituted C1-C60 alkenyl. 

    PNG
    media_image4.png
    261
    805
    media_image4.png
    Greyscale

Furthermore, Example 3 (see figure below) shows an example wherein an alkyl is changed to an alkenyl when an alkenyl group is substituted at the terminal carbon of an alkyl group. If the terminal carbon (marked by arrow) of a C60 alkyl (R) is substituted with a C60 alkenyl (Substituent), the C60 alkyl becomes a C120 alkenyl (R’), wherein 1) the carbon backbone number exceeds the range of C1-C60 that the Applicant initially set forth, and 2) the alkyl group which was initially set forth now becomes an alkenyl group. Therefore, it is unclear whether a substituted C1-C60 alkyl group includes a C61-C120 alkyl group, and it is also unclear whether the alkyl group includes an alkenyl or an alkynyl group, rendering this claim indefinite. It is noted that R’ is not called a C60 alkyl substituted with a C60 alkenyl, but it is just called a C120 alkenyl which does not meet the limitation of a substituted C1-C60 alkyl.

    PNG
    media_image5.png
    262
    841
    media_image5.png
    Greyscale

For the purpose of prosecution, the Examiner interprets that “a substituted or unsubstituted C1-C60 alkyl group, a substituted or unsubstituted C2-C60 alkenyl group, a substituted or unsubstituted C2-C60 alkynyl group” as a linear or branched alkyl, alkenyl, and 
Regarding claims 2-20, claims 2-20 are rejected due to the dependency from claim 1.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-3, 5-9, 11, and 13 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Danz et al. (US 20200385399 A1, hereafter Danz).
Regarding claims 1-3, 5-9, 11, and 13, Danz discloses a condensed cyclic compound (fifth compound on page 108, hereafter Compound P108-5), as shown below.

    PNG
    media_image6.png
    294
    607
    media_image6.png
    Greyscale

The condensed cyclic compound of Danz has identical structure as Applicant’s Formula 1, wherein Ar11 is Formula 2; Ar12 is Formula 3A; A1 is a carbazole group (phenylcarbazole); A2 4 are each a C5-C60 carbocyclic group (benzene); A3 is a C1-C60 heterocyclic group (phenylcarbazole); when Ar12 is a group represented by Formula 3A, A1 is not a dibenzofuran group or a dibenzothiophene group; X21 is a single bond; X31 is a single bond; R11 and R13 are hydrogen; R12 is a cyano group-containing phenyl group (cyanophenyl); R1 to R4 are hydrogen; R14 is a cyano group; a1 to a4 are 0, meeting all the limitations of claim 1.
The condensed cyclic compound of Danz, wherein A1 is a carbazole group (phenylcarbazole); and A2 and A4 are each a benzene group; and A3 is a carbazole group (phenylcarbazole), meeting all the limitations of claim 2.
The condensed cyclic compound of Danz, wherein Ar11 is Formula 2-2, wherein X22 is N(R23); X21 is a single bond; R1, R2 are hydrogen; R23 is same as R21 (unsubstituted C6-C60 aryl); a16 and a24 are 0, meeting all the limitations of claims 3.
The condensed cyclic compound of Danz, wherein Ar12 is Formula 3A-5, wherein X33 is N(R35); X31 is a single bond; R3, R4 are hydrogen; R35 is same as R31 (unsubstituted C6-C60 aryl); a34 and a46 are 0, meeting all the limitations of claims 5 and 6.
The condensed cyclic compound of Danz, wherein Ar12 is Formula 3A-5(1), wherein X33 is N(R35); R35 is same as R31 (unsubstituted C6-C60 aryl), meeting all the limitations of claim 7.
R3 and R4 do not occur in the compound of Danz. Neither claim 7 nor claim 8 requires either R3 or R4 to be present. That is, when the condensed cyclic compound of claim 7 is selected Formula 3A-5(1), R3 and R4 are not present. The limitation of claim 8 met in the case that R3 and R4 are not present. Therefore, the condensed cyclic compound of Danz reads on all the limitations of claim 8.
The condensed cyclic compound of Danz, wherein R11 and R13 are hydrogen; and R12 is a phenyl, each unsubstituted or substituted with at least one selected from a cyano group, wherein 11 to R13 is Formula 4-1, wherein R41 are each independently selected from hydrogen; b1 is 0; and c1 is 1; and c1 in Formula 4-1 is 1 or greater, meeting all the limitations of claim 9.
The condensed cyclic compound of Danz, wherein at least one selected from R11 to R13 is independently selected from Formula 4-1(5),  
    PNG
    media_image7.png
    104
    96
    media_image7.png
    Greyscale
, meeting all the limitations of claim 11.
The condensed cyclic compound of Danz, wherein the number of cyano groups in Formula 1 is 2, meeting all the limitations of claim 13.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly 
Claims 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over Danz et al. (US 20200385399 A1).
Regarding claims 15-19, the condensed cyclic compound of Danz (Compound P08-5) reads on all the limitations of claim 1, as outlined above. 
Danz discloses an organic light-emitting device (“Example D1, OLED” in [417]) comprising a first electrode (“Layer 1”, “ ITO”); a second electrode (“Layer 8”, “Al”); and an organic layer disposed between the two electrodes; wherein the organic layer comprises an emission layer (“Layer 5”) comprising Example 1 of Danz as a dopant and MAT1 as a host.
Danz teaches that the condensed cyclic compound of the invention can be used as an emitter or a host of the light-emitting device ([005], [231], [241], [260]-[263]).
Danz does not exemplify a specific organic light emitting device comprising the condensed cyclic compound of Danz (Compound P108-5).
At the time the invention was effectively filed, it would have been obvious to one of ordinary skills in the art to have modified the organic light-emitting device of Danz by substituting the Example 1 of Danz with the compound of Danz (Compound P108-5), as taught by Danz.
The modification would have been a combination of prior art elements according to known material to achieve predictable results. See MPEP 2143(I)(A). Furthermore, the 
The resultant device comprises a first electrode (ITO); a second electrode (Al); and an organic layer disposed between the two electrodes; wherein the organic layer comprises an emission layer comprising the compound of Danz (Compound P108-5) as a dopant and MAT1 as a host, meeting all the limitations of claims 18-19.
The dopant compound of MAT1 has the following structure ([417]).

    PNG
    media_image8.png
    300
    445
    media_image8.png
    Greyscale

The organic light-emitting device of Danz, wherein the emission layer is a composition comprising a first compound (Compound P108-5) and a second compound (MAT1), and the second compound comprises at least one selected from a carbazole group and does not comprise an electron withdrawing group, meeting all the limitation of claim 15.
The composition of Danz (Compound of Danz and MAT1), wherein the second compound is represented by Formula H-1 of claim 16, wherein L1 is a phenylene group 1 and Ar2 are Formula 12; CY1 and CY2 are a benzene group; A21 is a single bond; A22 is O; R60 and R70 are hydrogen; e1 and e2 are 0, meeting all the limitations of claim 16.
The composition of Danz (Compound of Danz and MAT1), wherein Ar1 and Ar2 are 12-7, wherein A21 is a single bond; A22 is O; R60 and R70 are hydrogen; e14 and e24 are 0, meeting all the limitation of claim 17.

Claims 1-14 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Tang et al. (CN 106674210 A, the original document is referred to for figure/diagram/table and the English translation is referred to for the remainder of the body of the patent, hereafter Tang) in view of Li et al. (“Bipolar host materials for high-efficiency blue phosphorescent and delayed-fluorescence OLEDs”, J. Mater. Chem. C 2015, vol. 3, page 12529-12538, hereafter Li).
Regarding claims 1-13, Tang discloses a condensed cyclic compound having a general structure (Formula (1) in [010] of the original document; pages 3-4 of the translated document) and exemplifies the compound (Compound (44) in [034]), as shown below.

    PNG
    media_image9.png
    201
    405
    media_image9.png
    Greyscale

Tang teaches that the condensed cyclic compound can be used to make a light emitting layer of an organic light emitting device (“electroluminescent device” on page 5 paragraph 3).
Tang exemplifies an organic light-emitting device (“Device Example 1” on page 14, paragraphs 3 through the last paragraph) comprising a first electrode (“anode”, “ITO”), a second electrode (“cathode”, “Al”), and an emission layer comprising a host (Compound 5; “present invention”) and a phosphorescent dopant (Ir(ppy)3) disposed between the two electrodes.
The compound of Tang (Compound (44)) does not have a CN group on the biphenyl substituent which corresponds to R12 substituent group of Applicant’s Formula 1.
Li discloses a condensed cyclic compound comprising a cyano substituted phenyl unit as the n-type unit and an N-phenyl-substituted carbazole as the p-type unit, and used as a host material for the phosphorescent emitter of an organic light emitting device (Abstract; the last paragraph of page 12533 through the first paragraph of page 12534). 
Li teaches cyano-decorated aromatic rings have been demonstrated as effective n-type units for construction of bipolar host materials, and excellent device performance has been achieved in the organic light emitting device containing CN-decorated bipolar host material (page 12530, lines 13-17). 

    PNG
    media_image10.png
    137
    461
    media_image10.png
    Greyscale

Li exemplifies the substitution position of the CN group with respect to the carbazole unit in Compound m-CzCN (Scheme 1); that is, a CN group is substituted at the meta position of the benzene ring which is substituted to the meta position of the other benzene substituted by a carbazole group (see the relative position of the CN group and the carbazole group in the figure above; marked by a dashed circle). 
Tang and Li are analogous in the field of host materials for the light-emitting layer of organic light-emitting devices. 
At the time the invention was effectively filed, it would have been obvious to one of ordinary skills in the art to have modified the compound of Tang (Compound (44)) by substituting a CN group at the meta position of the benzene ring which is located at the meta position of the benzofurocarbazole unit (marked by an arrow in the figure of Compound (44) of Tang above), based on teaching of Li.
The motivation of doing so would achieve CN-decorated bipolar host material which provides excellent device performance in the organic light emitting device, based on teaching of Li.
Furthermore, the modification would have been a combination of prior art elements according to known material to achieve predictable results. See MPEP 2143(I)(A). Additionally, it would have been within the level of ordinary skill of a worker in the art at the time the invention was effectively filed to select suitable and optimum combinations of materials and structures to be used to make an organic light-emitting device.
The resultant compound has the following structure. 

    PNG
    media_image11.png
    359
    654
    media_image11.png
    Greyscale

The compound of Tang as modified by Li has identical structure as Applicant’s Formula 1 of claim 1, wherein Ar11 is Formula 2; Ar12 is Formula 3B; A1 is dibenzofuran group; A2 to A4 are each a C5-C60 carbocyclic group (benzene); X21 is a single bond; X31 is a single bond; X32 is O; R11 and R13 are hydrogen; R12 is a cyano group-containing biphenyl group; R1 to R4 and R14 are hydrogen; a1 to a4 are 0, meeting all the limitations of claim 1.
The condensed cyclic compound of Tang as modified by Li, wherein A1 is a dibenzofuran group; and A2 to A4 are each a benzene group, meeting all the limitations of claim 2.
The condensed cyclic compound of Tang as modified by Li, wherein Ar11 is Formula 2-6, wherein X22 is O; X21 is a single bond; R1 and R2 are hydrogen; a16 and a24 are 0, meeting all the limitations of claims 3 and 4.
The condensed cyclic compound of Tang as modified by Li, wherein Ar12 is Formula 3B-7, wherein X32 is O; X31 is a single bond; R3 and R4 are hydrogen; a34 and a43 are 0, meeting all the limitations of claims 5 and 6
The condensed cyclic compound of Tang as modified by Li, wherein Ar12 is Formula 3B-7(1), wherein X32 is O, meeting all the limitations of claim 7.
R3 and R4 do not occur in the compound of Formula 3B-7(1). The condensed cyclic compound of Tang as modified by Li has identical structure as Applicant’s Formula 3B-7(1) of claim 7. When the condensed cyclic compound of claim 7 is selected Formula 3B-7(1), R3 and R4 are not present. The limitation of claim 8 met in the case that R3 and R4 are not present. Therefore, the condensed cyclic compound of Tang as modified by Li reads on all the limitations of claim 8.
The condensed cyclic compound of Tang as modified by Li, wherein R11 and R13 are hydrogen; and R12 is a biphenyl, each unsubstituted or substituted with at least one selected from a cyano group, wherein at least one selected from R11 to R13 is Formula 4-2, wherein R41 and R42 are hydrogen; b1 and b2 are 0; c1 is 1; c2 is 0; and c1 + c2 in Formula 4-2 is 1, meeting all the limitations of claim 9.
The condensed cyclic compound of Tang as modified by Li, wherein at least one selected from R11 to R13 is Formula 4-2C, wherein R41 and R42 are hydrogen; b1 and b2 are 0; c1 is 1; c2 is 0; and c1 + c2 in Formula 4-2C is 1, meeting all the limitations of claim 10.
The condensed cyclic compound of Tang as modified by Li, wherein at least one selected from R11 to R13 is Formula 4-2(61), 
    PNG
    media_image12.png
    130
    86
    media_image12.png
    Greyscale
, meeting all the limitations of claim 11
The condensed cyclic compound of Tang as modified by Li, wherein R11, R13 and R14 are each hydrogen, and R12 is a cyano group-containing biphenyl group, meeting all the limitations of claim 12.
The condensed cyclic compound of Tang as modified by Li, wherein the number of cyano groups in Formula 1 is 1, meeting all the limitations of claim 13.
Regarding claim 14, the condensed cyclic compound of Tang as modified by Li reads on all the features of claims 1-13 as outlined above.
The condensed cyclic compound of Tang has similar structure as Applicant’s Compound 314. The only difference between the two compounds is that the dibenzofuranyl group bonds to the central trivalent benzene ring through the substitution position 4, while that bond is made through substitution position 3 in Applicant’s Compound 314. Therefore, the condensed cyclic compound of Tang is one of position isomers of Applicant’s Compound 314.
With respect to position isomers, the examiner points to the MPEP which states: A prima facie case of obviousness may be made when chemical compounds have very close structural similarities and similar utilities.  “An obviousness rejection based on similarity in chemical structure and function entails the motivation of one skilled in the art to make a claimed compound, in the expectation that compounds similar in structure will have similar properties.” In re Payne, 606 F.2d 303, 313, 203 USPQ 245, 254 (CCPA 1979). See In re Papesch, 315 F.2d 381, 137 USPQ 43 (CCPA 1963) and In re Dillon, 919 F.2d 688, 16 USPQ2d 1897 (Fed. Cir. 1991) for an extensive review of the case law pertaining to obviousness based on close structural similarity of chemical compounds. Compounds which are position isomers (compounds having the same radicals in physically different positions on the same nucleus) or homologs (compounds differing regularly by the successive addition of the same chemical group, e.g., by -CH2- groups) 
Therefore, at the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to further modify the Compound of Tang as modified by Li by changing the bonding position between the central trivalent benzene ring and the dibenzofuranyl group from substitution position 4 to position 3 of the dibenzofuranyl group. The resultant compounds would represent the position isomer of Applicant’s Compound 314. One of ordinary skill in the art would expect that condensed cyclic compounds having each respective structure would act in similar manner.
Regarding claims 18-20, the condensed cyclic compound of Tang as modified by Li reads on all the features of claims 1-13 as outlined above.
Tang teaches that the condensed cyclic compound can be used to make a light emitting layer of an organic light emitting device (“electroluminescent device” on page 5 paragraph 3).
Tang exemplifies an organic light-emitting device (“Device Example 1” on page 14, paragraphs 3 through the last paragraph) comprising a first electrode (“anode”, “ITO”), a second electrode (“cathode”, “Al”), and an emission layer comprising a host (Compound 5; “present invention”) and a phosphorescent dopant (Ir(ppy)3) disposed between the two electrodes.
Tang does not disclose a specific organic light-emitting device comprising the compound of Tang as modified by Li as the light emitting layer host material; however, Tang does teach and exemplifies the compound of invention by Tang can be used as a host material of an organic light-emitting device.
At the time the invention was effectively filed, it would have been obvious to one of ordinary skills in the art to have modified the organic light-emitting device of Tang by substituting Compound 5 of Tang with Compound of Tang as modified by Li, as taught by Tang.
The modification would have been a combination of prior art elements according to known material to achieve predictable results. See MPEP 2143(I)(A). Furthermore, the substitution of the host material of the organic light-emitting device would have been one known element for another known element and would have led to predictable results. See MPEP 2143(I)(B). Additionally, it would have been within the level of ordinary skill of a worker in the art at the time the invention was effectively filed to select suitable and optimum combinations of materials and structures to be used to make an organic light-emitting device.
The resultant device comprises a first electrode (ITO), a second electrode (Al), and an emission layer comprising a first compound (Compound of Tang as modified by Li) as a host and a second Ir(ppy)3 as a phosphorescent dopant disposed between the two electrodes, meeting all the limitations of claims 18-20.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period 
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEOKMIN JEON whose telephone number is (571)272-4599.  The examiner can normally be reached on Monday - Friday 8:30am to 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JENNIFER BOYD can be reached on (571)272-7783.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 






/SEOKMIN JEON/Examiner, Art Unit 1786                                                                                                                                                                                                        
/JENNIFER A BOYD/Supervisory Patent Examiner, Art Unit 1786